Citation Nr: 1124710	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision.  In relevant part, in March 2010, the Board remanded the Veteran's claims for additional development.  Upon a review of the record, the mandates of the remand have been substantially complied with.  The RO received copies of the Veteran's medical reports and the Veteran underwent a VA examination where a medical opinion was provided.  Thereafter, a supplemental statement of the case was issued to the Veteran and his representative has submitted a statement on behalf of the Veteran.


FINDINGS OF FACT

1.  The weight of the evidence does not connect the Veteran's tinnitus to his active military service.

2.  The weight of the evidence does not connect the Veteran's bilateral hearing loss to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active military service, nor may in-service incurrence be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of military noise exposure.  The evidence of record confirms that the Veteran currently has both tinnitus and hearing loss.  However, for the following reasons, the Board concludes that it is less likely than not that hearing loss and/or tinnitus either began during or was otherwise caused by the Veteran's military service. 

Tinnitus 

The Veteran and his representative assert that the Veteran's tinnitus is related to acoustic trauma the Veteran sustained during service in Vietnam.  Specifically, 
in February 2011, the Veteran wrote that he served in Republic of Vietnam from September 1967 to September 1968 where he was assigned to Battery C of the 44th Artillery.  He indicated that they were constantly firing 155 mm and 105 mm artillery pieces within 850 feet of where he stayed.  He also reported noise exposure on the rifle range in basic training.  The Veteran stated that he was not provided hearing protection while in service.  The Veteran's DD-214 and service personnel records confirm that he was stationed with an artillery unit where his MOS was as a cook.

In his notice of disagreement in January 2007, the Veteran asserted that he had suffered from ringing in his ears since Vietnam.  He reiterated this contention in his substantive appeal.

In support of his claim, the Veteran submitted a private treatment record from September 2008 in which a private doctor stated that the Veteran's underlying sensorineural hearing loss-which "may be" related to his military noise exposure-was "probably" responsible for his tinnitus.  However, as discussed below, the Board concludes in this decision that the Veteran's bilateral hearing loss neither began during nor was otherwise caused by his military service.  As such, this private statement, which associates the Veteran's tinnitus with his hearing loss, does not satisfy the criteria for service connection. 

In May 2010 the Veteran was provided with a VA examination to ascertain the etiology of his tinnitus.  The examiner reviewed the Veteran's claims file, including both his enlistment physical and his separation physical, noting that normal hearing was shown at separation, and that there was no documentation of any complaints of tinnitus, ringing ears, or hearing problems while the Veteran was in service.  The Veteran stated that there had been no change to his constant, moderate ringing tinnitus since its onset eight years earlier.  The Veteran also was noted to have post-service noise exposure from hunting.  The examiner indicated that the Veteran's tinnitus was likely associated with his hearing loss.  However, having reviewed the entirety of the evidence, the examiner opined that it was less likely than not that either the Veteran's hearing loss or his tinnitus was caused by his military service to include any acoustic trauma therein.

This opinion was bolstered by a review of the entirety of the evidence that is of record, including the multiple documents from around the time of the Veteran's separation that did not report any ringing in the ears or ear problems.  For example, the Veteran underwent a VA examination for burns in 1972 at which the Veteran's ears were examined (as evidenced by the fact that the examiner diagnosed the Veteran with otitis), but no complaints of ringing were noted.  The examiner's opinion was also supported by the lack of any complaints of, or treatment for, any ear ringing for a number of years following service.  

As the May 2010 opinion is the only medical opinion of record addressing the etiology of the Veteran's tinnitus, the medical evidence is found to weigh against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military service.

However, the Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

However, while the Veteran may be competent to identify tinnitus, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Board must consider whether the Veteran's statements are sufficiently credible to establish that his tinnitus began during his military service and had continued to the present day. 
 
As noted, the Veteran has contended on several occasions (namely his notice of disagreement and his substantive appeal) that he has experienced ringing since his time in the Republic of Vietnam.  However, a review of the Veteran's service treatment records is silent for any complaints of ringing, and the Veteran specifically denied having any ear problems on his medical history survey completed in conjunction with his separation physical in March 1969.

Additionally, while the Veteran asserted in 2006 that he had experienced ringing in his ears since Vietnam, there is no suggestion that he ever sought treatment for tinnitus for more than 30 years after he was actually in Vietnam, as the first medical record noting tinnitus appeared in approximately 2006.  Although this fact is not dispositive, it does weigh against the credibility of the Veteran's assertion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

Also weighing against the Veteran's assertion that his ringing had persisted since his military service is the fact that the Veteran did not file a claim for tinnitus for more than 30 years after he separated from service, despite filing other claims for VA disability benefits.  In fact, the Veteran filed his first claim for VA disability benefits in December 1971, only several years after separating from service.   At that time, the Veteran claimed only residuals of a burn, he did not allege hearing problems or tinnitus, or even any symptoms that might be associated with either condition.  A VA examination was provided in conjunction with the burn claim, but no ear related condition other than chronic otitis was diagnosed.  The Veteran continued to file claims in the 1980s, but again he did not seek service connection for any ear problems, for ringing in the ears, or for tinnitus.

In June 1998, it was noted that the Veteran was unable to work on account of his eye disability, but again there was no mention of any hearing problems or tinnitus contributing to the Veteran's employment impairment. 

Following service, the Veteran has also experienced head trauma on several occasions.  For example, in 1976 the Veteran was brought to the hospital in an inebriated state after he was found being kicked in the face by unknown individuals; additionally, in February 1986, the Veteran was treated for a laceration of his right ear after he fell and hit the side of his head on the bumper of a truck getting out of a police wagon.  It is also noted in several places in the Veteran's claims file that he has hunted since service.

While the Veteran is competent to report the onset of his tinnitus, the Board does not find his statements to be sufficiently credible to establish that his tinnitus began in service and has continued to the present day.  As described the credibility of the Veteran's statements is undermined by the fact that he did not seek treatment for ringing in the ears or complain about ringing ears during service; he denied ear problems at separation; no ear problems other than otitis were noted at a medical examination shortly after service; and the Veteran filed VA disability claims for more than 30 years without ever seeking service connection for ringing of the ears.  Furthermore, even at his VA examination in May 2010, the Veteran reported that he had not experienced any change in his tinnitus since its onset 8 years earlier.  This assertion directly conflicts with the Veteran's contention that his tinnitus began in approximately 1968-1969.  

As such, the Board concludes that credible lay evidence has not been presented showing both that the Veteran developed tinnitus in service and that it had continued since that time; and the medical evidence also fails to associate the Veteran's tinnitus to his time in military service.  Thus, the criteria for service connection for tinnitus have not been met, and the Veteran's claim is therefore denied.

Hearing loss 

The Veteran has also asserted that his diagnosed bilateral hearing loss either began during or was otherwise caused by his military service.
 
The Veteran's service treatment records show no complaints of, or treatment for, hearing loss while the Veteran was in service.  In a medical history survey completed in conjunction with his enlistment physical in January 1967, the Veteran specifically denied having any hearing loss.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the January 1967 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) to the puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  

Audiometric testing conducted at the enlistment physical in January 1967 (converted to ANSI standards) revealed (pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
35
15
15
10
25

On a medical history survey completed in conjunction with his separation physical, the Veteran again denied having then, or having ever had, hearing loss.  It is noted that the Veteran did not simply deny all conditions on the survey, as he did report having had mumps.  

Audiometric testing at the separation physical in March 1969 showed the following (pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
10
0
0

15

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
As such, the evidence affirmatively shows that the Veteran's current bilateral hearing loss did not begin during service, as the hearing testing that was conducted at separation showed normal hearing for VA purposes.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is attributable to in-service incidents.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran has asserted on several occasions that his hearing loss began during service.  Specifically, in February 2011, the Veteran wrote that he served in Republic of Vietnam from September 1967 to September 1968 where he was assigned to Battery C of the 44th Artillery.  He indicated that they were constantly firing 155 mm and 105 mm artillery pieces within 850 feet of where he stayed.  He also reported noise exposure on the rifle range in basic training.  The Veteran stated that he was not provided hearing protection while in service.  Service personnel records confirm that the Veteran was stationed with an artillery unit in Republic of Vietnam where his MOS was cook.  

In this case, it is not disputed that the Veteran currently has bilateral hearing loss, as bilateral hearing loss has been confirmed by acoustic testing on several occasions.  The issue is whether the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  

In September 2008 a private physician noted at that time that the Veteran's underlying bilateral sensorineural hearing loss was consistent with noise exposure and "may be" related to his military noise exposure.  However, "may be" in the context of a medical opinion is the same as "may not be" and therefore such a statement is considered too speculative to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Additionally, there is no indication that the private doctor had a chance to examine the Veteran's claims file which in this case is relevant, as the service treatment records did not show any complaints of hearing problems in service and audiometric testing did not show any hearing loss at separation.  As such, this medical opinion, to the extent that it is even considered an opinion, is not deemed sufficient to make it at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss was caused by his military service. 

Nevertheless, because there was a suggestion that the Veteran's bilateral hearing loss might be related to military noise exposure, the Board remanded the Veteran's claim to obtain a medical opinion of record as to the etiology of the Veteran's bilateral hearing loss.

In May 2010, the Veteran was provided with a VA examination at which acoustic testing confirmed hearing loss in both ears that was considerably worse in the Veteran's left ear.  The examiner reviewed the Veteran's claims file, including both his enlistment physical and his separation physical, noting that the separation physical showed normal hearing, and remarked that the hearing testing actually showed improved hearing in both ears from what was shown at enlistment.  The examiner also noted that there was no documentation of any complaints of tinnitus, ringing ears, or hearing problems while the Veteran was in service.  The Veteran was also noted to have experienced post-service noise exposure from hunting.  Having reviewed the entirety of the evidence, the examiner opined that it was less likely than not that hearing loss was caused by the Veteran's military service.

This opinion was well supported by facts the examiner pointed out such as the lack of hearing loss at separation and the lack of any complaints of hearing loss for many years following service.  As such, the medical opinion is entitled to greater weight than the September 2008 statement by the private doctor that was too speculative.

While the Veteran currently asserts that his hearing loss began while in service, his statements are directly contradicted by the audiologic testing that was conducted at separation.  His assertion is weakened further by the fact that no hearing loss was shown for many years following service, as well as by the fact that the Veteran pursued VA claims for a number of years without ever mentioning hearing loss.  On VA examination in 1972, the examiner checked that no hearing loss was noted.

As such, the Veteran's assertion that his hearing loss began during service is found to be wholly incredible and is not given any weight.

The weight of medical evidence is against the Veteran's claim, and the lay evidence does not credibly show that the Veteran's bilateral hearing loss either began during or was otherwise caused by the Veteran's military service.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  In a March 2006 letter the Veteran was informed how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for either hearing loss or tinnitus.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examinations (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


